Hill, J.
(After stating the foregoing facts.) As the petition alleged that Summerlin acted as trustee and performed duties as such, he was a de facto trustee at least, according to the allegations of the petition. The petition further alleged that the deed was accepted and acted on by all parties at interest therein. The validity of the trust deed to Summerlin cannot be in issue in this case. The petition alleged that the plaintiff performed certain valuable services for the alleged trustee, Summerlin, and there is nothing in the petition to show that Summerlin’s authorhy as such trustee has ever been questioned, but, on the contrary, it shows that he acted as such trustee for a period of about four years. On the trial of the case there was evidence sustaining the allegations of the petition, and we are of the opinion that the court did not err in overruling the demurrer or in overruling the motion for a new trial.

Judgment affirmed,.


Jenkins, P. J., and Stephens, J., concur.